DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 13, 16-20, 22-25 and 27-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of "wherein the casing comprises an electromagnetic shielding chamber configured to enclose the piezoelectric sensing element and the primary SPM separate from the secondary SPM and the wireless module to shield the piezoelectric sensing element from electromagnetic interference; and wherein the casing further comprises a non-metallic portion located in relation to the wireless module so as to allow transmission of the wireless signals through the casing”, in combination of with all other recited associated elements in a wireless piezoelectric accelerometer.
The primary reasons for allowance of independent claim 25 is the inclusion of the specific limitations of "wherein the casing comprises an electromagnetic shielding chamber configured to enclose the piezoelectric sensing element and the primary SPM separate from the secondary SPM and the wireless module to shield the piezoelectric sensing element from electromagnetic interference; and wherein the casing further comprises a non-metallic portion located in relative to the wireless module to allow transmission of the wireless signals through the casing”, in combination of with all other recited associated elements in a wireless piezoelectric accelerometer system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/XIN Y ZHONG/Primary Examiner, Art Unit 2861